                      Case 1:20-cr-01901-MV Document 4 Filed 10/05/20 Page 1 of 1


                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                            Before the Honorable Jerry H. Ritter
                                                      Initial Appearance
Case Number:                20mj1692                              UNITED STATES vs. Sanchez
Hearing Date:               10/5/2020                             Time In and Out:          9:47 am-9:53 am
Courtroom Deputy:           C. Lopez                              Courtroom:                ABQ-ZOOM
Defendant:                  Krystal Sanchez                       Defendant’s Counsel:      Melissa Morris for Initial Only
AUSA:                       Alexander Flores                      Pretrial/Probation:       Mindy Pirkovic
Interpreter:                                                      Witness:
Initial Appearance
☒     Defendant received a copy of charging document
☒     Court advises defendant(s) of possible penalties and all constitutional rights
☒     Defendant wants Court appointed counsel
☒     Government moves to detain                                  ☐ Government does not recommend detention
                                                                  on Wednesday, October 07,
☒     Set for Preliminary/Detention Hearing
                                                                  2020
                                                                                                   @ 9:30 am via ZOOM

Preliminary/Show Cause/Identity
☐     Defendant
☐     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
☐
Custody Status
      Defendant remanded to custody of United States
☒     Marshal's Service
☐     Conditions
Other
☐     Matter referred to    for Final Revocation Hearing
☐
